Citation Nr: 1505391	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-46 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran submitted a November 2010 Substantive Appeal and requested a hearing before the Board at the local RO.  The Veteran withdrew his hearing request in September 2011, thus the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2014).

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain duplicate documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an adequate VA medical opinion and any outstanding VA treatment records.

During the course of this appeal, the Veteran was afforded multiple VA audiological examinations.  The November 2009 VA examiner noted the Veteran had normal hearing at both ears at enlistment but provided a speculative nexus opinion.  The February 2013 VA examiner noted review of only the November 2009 examination report and a September 2011 ear, nose, and throat (ENT) note and did not render a nexus opinion.  A March 2013 addendum opinion provided upon a review of the claims file noted the Veteran had hearing within normal limits at enlistment and did not render a nexus opinion regarding hearing loss.  Also of record is a November 2010 private medical opinion which provided a positive nexus based upon a review of the service treatment records; the examiner, however, did not consider the Veteran's reported post-service occupational noise exposure. 

The Board notes that the Veteran has a bilateral hearing loss disability for VA purposes, as noted in the November 2009 and February 2013 VA examination reports.  See 38 C.F.R. § 3.385 (2014).  However, the VA medical opinions and private medical opinion cited above are inadequate to properly adjudicate the claim at this time.  

On a May 2012 statement in support of claim, the Veteran further explained the degree of his post-service occupational noise exposure.  Moreover, review of the June 1962 enlistment examination report demonstrates some degree of impaired hearing in the right ear at the 500 and 1000 Hertz ranges and in the left ear at the 500 Hertz range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  His bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
10 (20)
0 (10) 
0 (5)
LEFT
10 (25)
5 (15)
5 (15)
0 (10) 
5 (10)

Service department audiometric readings prior to October 31, 1967 are converted from American Standards Association (ASA) units to International Organization for Standardization (ISO) units; therefore, in order to facilitate data comparison, the conversion is represented by the figures in parentheses.

The Board finds that the Veteran's May 2012 statement and finding of some degree of bilateral hearing loss at the time of entry to service have not been properly considered in a medical opinion of record.  Therefore, an additional VA medical opinion is needed.

In addition, the February 2013 VA examiner noted review of VA treatment records, specifically to include a September 2011 ENT record, which have not been associated with the record for the Board to review.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, VA medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records for the Veteran's bilateral hearing.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After all additional records are associated with the claims file, obtain an adequate VA medical opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service private medical records, and statements.  The examiner must provide an explanation for the requested opinion.

Based upon a review of the record, the examiner must provide the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's current bilateral hearing loss disability is due to (related or had its onset during) his active military service?  

The examiner must address the following:  1) the 1962 service entrance audiogram; 2) the service treatment records; 3) a November 2009 VA examination; 4) a February 2013 VA examination; 5) a March 2013 VA addendum opinion; 6) the November 2010 private medical opinion; and 7) the Veteran's lay statements of in-service noise exposure and symptoms and post-service noise exposure, to include a May 2012 statement.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


